Citation Nr: 1825819	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to a disability rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to February 1979 and from August 1980 to April 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claims file is now in the jurisdiction of the Baltimore RO.

In March 2018, a Travel Board hearing was held before the undersigned; a transcript is of record.


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, a right ankle disability is related to service.

2. From June 10, 2013 to April 11, 2016, lumbar strain was manifested by forward flexion to 90 degrees and a combined range of motion of the thoracolumbar spine of 215 degrees.

3. Since April 12, 2016, lumbar strain was manifested by forward flexion of the thoracolumbar spine to 28 degrees.

4. As of April 12, 2016, the Veteran has had moderate radiculopathy of the left lower extremity.


CONCLUSIONS OF LAW

1. Service connection for a right ankle disability is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for a rating in excess of 10 percent from June 10, 2013 to April 11, 2016 for lumbar strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, Diagnostic Code 5237 (2017).

3. The criteria for a 40 percent rating since April 12, 2016 for lumbar strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, Diagnostic Code 5237, 5243 (2017).

4. The criteria for a separate 20 percent rating as of April 12, 2016 for moderate radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, Diagnostic Code 5237, 8620 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein with respect to the claim for service connection for a right ankle disability, no further discussion of the VCAA is required with respect to this claim.

VA satisfied the duties to notify and assist in the appeal, and neither the Veteran nor his representative has asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations regarding his claims; as discussed in greater detail below, the Board finds the examinations to be adequate upon which to adjudicate the merits of this appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the March 2018 Board hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims and evidence that could assist the Veteran in substantiating the claims.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Service Connection for a Right Ankle Disability

The Veteran contends he has a right ankle disability that was incurred in service.

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records reflect numerous complaints of right ankle pain, including in January 1981, July 1981, August 1981, September 1984, and March 1985.  At least two of the notations indicated diagnoses of right ankle sprain.

On February 2014 VA examination, the examiner declined to diagnose a right ankle disability due to lack of pathology to render a diagnosis.

An October 2016 Disability Benefits Questionnaire noted diagnoses of right lateral collateral ligament sprain, right ankle tendonitis, and post-traumatic right ankle.  The doctor opined that it was at least as likely as not that the right ankle disability was caused by or arose during the Veteran's military service, noting the injury was documented during the Veteran's time in service.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for a right ankle disability.  In summary, the Veteran currently has a diagnosed right ankle disability.  As to the remaining element, the evidence supports that the disability is related to the Veteran's numerous in-service reports of right ankle problems.  After careful review of the probative opinion evidence, the Board grants service connection for a right ankle disability.

Increased Rating for Lumbar Strain

The Veteran contends his lumbar strain warrants a disability rating in excess of 10 percent.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as here, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's lumbar strain has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula provides that associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.

Note (5) explains that unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks warrants a 10 percent evaluation.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Neurological impairments affecting the sciatic nerve are evaluated under Diagnostic Codes 8520 (paralysis), 8620 (neuritis) and 8720 (neuralgia), using the criteria under Diagnostic Code 8520.  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Id.; see Miller v. Shulkin, No. 15-2904, 2017 U.S. App. Vet. Claims LEXIS 317, *1 (Mar. 6, 2017) (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8620, for incomplete paralysis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."

The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

On February 2014 VA examination, the examiner noted the Veteran reported flare-ups causing pain.  Range of motion measurements showed forward flexion to 90 degrees or greater, extension to 25 degrees with pain at the end, right and left lateral flexion each to 25 degrees with pain at the end, and right and left lateral rotation each to 25 degrees with pain at the end.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in motion.  The examiner noted there was functional loss and functional impairment after repetitive use in the form of less movement than normal and pain on movement.  Muscle strength testing and reflex testing was normal, and the examiner reported no radiculopathy, intervertebral disc syndrome, or other symptoms of note.

On an April 2016 Disability Benefits Questionnaire, the Veteran reported flare-ups occurring once or twice per year and lasting for approximately one week, resulting in pain down the left leg.  During a flare-up, the Veteran stated he had to be immobile and lay on hard ground.  He reported functional loss or functional impairment in the form of inability to sit and bend over.  Range of motion testing showed forward flexion to 23 degrees, extension to 14 degrees, right lateral flexion to 20 degrees, left lateral flexion to 18 degrees, right lateral rotation to 11 degrees, and left lateral rotation to 10 degrees.  The examiner noted that the abnormal range of motion contributed to functional loss.  Following repetitive-use testing, range of motion measurements were forward flexion to 28 degrees, extension to 14 degrees, right lateral flexion to 19 degrees, left lateral flexion to 14 degrees, right lateral rotation to 12 degrees, and left lateral rotation to 11 degrees.  The examiner noted pain with motion; tenderness to palpation; and functional loss in the form of weakened movement, pain on movement, and interference with sitting.  Tests showed a reduction in muscle strength, but normal reflexes and senses.  There was radiculopathy in the left lower extremity that caused mild pain, paresthesias and/or dysesthesias, and numbness, and the overall severity of the radiculopathy was described as moderate.  IVDS was also noted, which caused incapacitating episodes with a total duration of at least 1 week but less than 2 weeks over the past 12 months.

During his hearing, the Veteran, through his representative, contended that the April 2016 DBQ more accurately represented the Veteran's lumbar strain symptomology than the February 2014 VA examination, and that his symptoms and their severity was the same at both times.

On review of the record, the Board finds that the disability picture presented by the Veteran's lumbar strain warrants a 10 percent rating from June 10, 2013, the date of the claim for increase, to April 11, 2016, the day prior to the examination for the DBQ showing substantially worsened symptoms.  While the Board acknowledges the Veteran's testimony stating his symptomatology was the same during both examinations, the preponderance of the evidence, to include the provided private chiropractic records, does not support this finding.  The first chiropractic records provided are from October 2014, and indicate that the Veteran reported lumbar, left sacroiliac, and left pelvic discomfort beginning one week prior.  The accompanying physical examination noted a good prognosis and that he felt better after the chiropractic treatment, and do not contemplate the same level of disability described on the April 2016 DBQ.  For this period, the Veteran's lumbar strain manifested as forward flexion to 90 degrees and a combined range of motion of the thoracolumbar spine of 215 degrees.  The preponderance of the evidence does not show impairment supporting a rating higher than 10 percent.

However, as of the April 12, 2016 DBQ, the Veteran's lumbar strain warrants a 40 percent disability rating due to forward flexion of the thoracolumbar spine to 28 degrees, as well as a separate 20 percent rating for moderate radiculopathy of the left lower extremity.  This examination is the first objective evidence of the radiculopathy.  The preponderance of the evidence does not show ankylosis or IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months to support an even higher rating.  It also does not support a finding of left lower extremity radiculopathy that is more than "moderate."

The Board has considered whether the effective date of the increases should be the date the DBQ was received, instead of the date of the examination.  Given that other evidence submitted into the record around the time of examination in April, 2016 also reflects this increase in manifestations, the Board gives the date of examination instead of the date of receipt, as this is most beneficial to the Veteran's claim.

Accordingly, the Board finds that entitlement to a disability rating in excess of 10 percent prior to April 12, 2016, is not warranted for the lumbar strain, but that a higher 40 percent rating is warranted since then.  A separate 20 percent rating for left lower extremity radiculopathy is also warranted as of April 12, 2016.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for a right ankle disability is granted.

Entitlement to a disability rating in excess of 10 percent from June 10, 2013 to April 11, 2016 is denied.

Entitlement to a 40 percent disability rating for lumbar strain is warranted as of April 12, 2016.
 
Entitlement to a separate 20 percent rating for radiculopathy of the left lower extremity is warranted as of April 12, 2016.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


